PNC ABSOLUTE RETURN MASTER FUND LLC PNC ALTERNATIVE STRATEGIES MASTER FUND LLC PNC LONG-SHORT MASTER FUND LLC PNC ABSOLUTE RETURN FUND LLC PNC ALTERNATIVE STRATEGIES FUND LLC PNC LONG-SHORT FUND LLC PNC ABSOLUTE RETURN TEDI FUND LLC PNC ALTERNATIVE STRATEGIES TEDI FUND LLC PNC LONG-SHORT TEDI FUND LLC KNOW ALL PERSONS BY THESE PRESENTS, that Jennifer E. Spratley, whose signature appears below, does hereby constitute and appoint S. Elliott Cohan, Susan Penry-Williams, Jennifer E. Vollmer or Savonne L. Ferguson, jointly and severally, her true and lawful attorney-in-fact and agent, with full power of substitution or resubstitution, to do any and all acts and things and to execute any and all instruments, in her name, place and stead, which said attorney-in-fact and agent may deem necessary or advisable or which may be required to enable PNC Absolute Return Master Fund LLC (811-21814), PNC Alternative Strategies Master Fund LLC (811-21816), PNC Long-Short Master Fund LLC (811-21818), PNC Absolute Return Fund LLC (33-128721, 811-21088), PNC Alternative Strategies Fund LLC (33-128725, 811-21257), PNC Long-Short Fund LLC (33-128729, 811-21258), PNC Absolute Return TEDI Fund LLC (33-128723, 811-21815), PNC Alternative Strategies TEDI Fund LLC (33-128726, 811-21817), and PNC Long-Short TEDI Fund LLC (33-128731, 811-21819),(each a “Fund”) to comply with the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended (the “Acts”), or the Internal Revenue Code of 1986, as amended, and any rules, regulations or requirements of the Securities and Exchange Commission with respect to the Acts, including post-effective amendments to each Fund’s Registration Statement pursuant to the Acts and all instruments necessary or incidental in connection therewith, and to file the same with the Securities and Exchange Commission; and to do and perform in the name and on behalf of the undersigned as vice president and treasurer of each Fund, in any and all capacities, every act whatsoever requisite or necessary to be done in the premises, as fully and to all intents and purposes as the undersigned might or could do in person. IN WITNESS WHEREOF, the undersigned has hereunto set her hand and seal as of the date set forth below. /s/ Jennifer E. Spratley Jennifer E. Spratley Date:November 13, 2008 PNC ABSOLUTE RETURN MASTER FUND LLC PNC ALTERNATIVE STRATEGIES MASTER FUND LLC PNC LONG-SHORT MASTER FUND LLC PNC ABSOLUTE RETURN FUND LLC PNC ALTERNATIVE STRATEGIES FUND LLC PNC LONG-SHORT FUND LLC PNC ABSOLUTE RETURN TEDI FUND LLC PNC ALTERNATIVE STRATEGIES TEDI FUND LLC PNC LONG-SHORT TEDI FUND LLC KNOW ALL PERSONS BY THESE PRESENTS, that Decatur H. Miller, Esq., whose signature appears below, does hereby constitute and appoint S. Elliott Cohan, Susan Penry-Williams, Jennifer E.
